DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No.16/708,562 filed on 12/10/2019.  
Claims 1-25 are pending.  Claims 1, 8, 15, 22 and 24 are independent claims.

Information Disclosure Statement
The information disclosure statement(s) (IDSs) submitted on 12/10/2019 and 01/26/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Examiner's Remarks 35 U.S.C. 101
Examiner interprets the computer readable storage medium recited in claims 15 and 24 to not including transitory signals per se type of media in view of the Applicant’s specification at paragraph 0079 on page 29. Therefore, claims 15 and 24 and their respective dependent claims are statutory under 35 U.S.C. 101.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

s 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,566,081 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope, as follows: 
Instant Application 
US Patent No.: 10,566,081 B2
1. A computer-implemented method for generating a query to extract clinical features kite from a set of electronic medical record (EMR) tables based on clinical knowledge, the computer-implemented method comprising: determining at least one clinical feature to be extracted from a set of EMR tables; obtaining a knowledge tree for the at least one clinical feature, the knowledge tree being constructed according to a set of clinical knowledge data associated with the at least one clinical feature, wherein the knowledge tree represents one or more rules defining the at least one clinical feature;
obtaining, independent of the knowledge tree, an EMR graph corresponding to a set of EMR tables;






generating a plurality of sub-queries based on the knowledge tree and the EMR graph; and composing at least one query for extracting the at least one clinical feature from the set of EMR tables by combining the plurality of sub-queries according to the knowledge tree.
2. The method according to claim 1, wherein generating the plurality of sub-queries based on the knowledge tree and the EMR graph comprises: identifying a plurality of single-concept subtrees of the knowledge tree; and for each single-concept subtree of the plurality of single-concept subtrees: selecting a single-concept subtree of the knowledge tree; identifying a valid sub-graph of the EMR graph by mapping a target node and a concept node of the single-concept 
3. The method according to claim 2, where the single-concept subtree of the knowledge tree is a subtree that comprises all nodes in a path starting from a concept node to a target node and any branch of each of nodes that comprises no concept node.
4. The method according to claim 2, wherein the valid sub-graph of the EMR graph is a sub-graph of the EMR graph where there is a table node in the single-concept subtree matching a target node of the knowledge tree, and where there is a directed path from each attribute node in the single-concept subtree to the table node.
5. The method according to claim 2, wherein mapping the target node and the concept node of the single-concept subtree respectively to a table node and at least one 
6. The method according to claim 1, wherein obtaining the EMR graph corresponding to the set of EMR tables comprises converting the set of EMR tables to an equivalent graph representation.
7. The method according to claim 1, further comprising: extracting one or more clinical features from the set of EMR tables using the at least one query.
8. A device for generating a query to extract clinical features into a set of electronic medical record (EMR) tables based on clinical knowledge, the device comprising:
at least one processor; a memory operatively coupled to the at least one of the processor; and a set of computer program instructions stored in the memory and executed by the at least one in order to perform actions of:

obtaining a knowledge tree for the at least one clinical feature, the knowledge tree being constructed according to a set of clinical knowledge data associated with the at least one clinical feature, wherein the knowledge tree represents one or more rules defining the at least one clinical feature;
obtaining, independent of the knowledge tree, an EMR graph corresponding to a set of EMR tables;






generating a plurality of sub-queries based on the knowledge tree and the EMR graph; and composing at least one query for extracting the at least one clinical feature from the set of EMR tables by combining the 
9. The device according to claim 8, wherein generating the plurality of sub-queries based on the knowledge tree and the EMR graph comprises: identifying a plurality of single-concept subtrees of the knowledge tree; and 
for each single-concept subtree of the plurality of single-concept subtrees:
selecting a single-concept subtree of the knowledge tree, identifying a valid sub-graph of the EMR graph by mapping a target node and a concept node of the single-concept subtree respectively to a table node and at least one attribute node of the EMR graph, and composing a sub-query according to the single-concept subtree and the valid sub-graph.
10. The device according to claim 9, where the single-concept subtree of the knowledge tree is a subtree that comprises all nodes in a path starting from a concept node to a 
11. The device according to claim 9, wherein the valid sub-graph of the EMR graph is a subgraph of the EMR graph where there is a table node in the single-concept subtree matching a target node of the knowledge tree, and where there is a directed path from each attribute node in the single-concept subtree to the table node.
12. The device according to claim 9, wherein mapping the target node and the concept node of the single-concept subtree respectively to a table node and at least one attribute node of the EMR graph comprises at least one: mapping by attribute; mapping by attribute value; and mapping by applying at least one additional filter.
13. The device according to claim 8, wherein obtaining the EMR graph corresponding to the set of EMR tables comprises converting the set of EMR tables to an equivalent graph representation.

15. A computer program product for generating a query to extract clinical features into a set of electronic medical record (EMR) tables based on clinical knowledge, 
the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by at least one processor, to cause the at least one processor to perform a method comprising:
determining at least one clinical feature to be extracted from a set of EMR tables; obtaining a knowledge tree for the at least 
one clinical feature, the knowledge tree being being constructed according to a set of clinical knowledge data associated with the at least one clinical feature, wherein the knowledge tree represents one or more rules defining the at least one clinical feature;

generating a plurality of sub-queries based on the knowledge tree and the EMR graph; and composing at least one query for extracting the at least one clinical feature from the set of EMR tables by combining the plurality of sub-queries according to the knowledge tree.
16. The computer program product according to claim 15, wherein generating the plurality of sub-queries based on the knowledge tree and the EMR graph comprises:
identifying a plurality of single-concept subtrees of the knowledge tree; and 

composing a sub-query according to the single-concept subtree and the valid sub-graph.
17. The computer program product according to claim 16, where the single-concept subtree of the knowledge tree is a subtree that comprises all nodes in a path starting from a concept node to a target node and any branch of each of nodes that comprises no concept node.
18. The computer program product according to claim 16, wherein the valid sub-graph of the EMR graph is a sub-graph of the EMR graph where there is a table node in the single-concept subtree matching a target 
19. The computer program product according to claim 16, wherein mapping the target node and the concept node of the single-concept subtree respectively to a table node and at least one attribute node of the EMR graph comprises at least one: mapping by attribute; mapping by attribute value; and mapping by
applying at least one additional filter.
20. The computer program product according to claim 15, wherein obtaining the EMR graph corresponding to the set of EMR tables comprises converting the set of EMR tables to an equivalent graph representation.
21. The computer program product according to claim 15, wherein the method further comprises: extracting one or more clinical features from the set of EMR tables using the at least one query.
22. A computer-implemented method for generating a query to extract clinical features 
obtaining, independent of the knowledge tree, an EMR graph corresponding to a set of EMR tables by converting the set of EMR tables to an equivalent graph representation;







composing at least one query for extracting the at least one clinical feature from the set of EMR tables by combining the plurality of sub-queries according to the knowledge tree; and searching for the at least one clinical feature within the set of EMR tables utilizing the at least one query.
23. The method according to claim 22, wherein generating the plurality of sub-queries based on the knowledge tree and the EMR graph further comprises: for each single-concept subtree of the plurality of single-concept subtrees: selecting a single-concept subtree of the knowledge tree;
identifying a valid sub-graph of the EMR graph by mapping a target node and a concept node of the single-concept subtree respectively to a table node and at least one attribute node of the EMR graph; and

24. A computer program product for generating a query to extract clinical features from a set of electronic medical record (EMR) tables based on clinical knowledge, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by at least one processor, to cause the at least one processor to perform a method comprising:
determining at least one clinical feature to be extracted from a set of EMR tables; 
obtaining a knowledge tree for the at least one clinical feature, the knowledge tree being constructed according to a set of clinical knowledge data associated with the at least one clinical feature, wherein the knowledge tree represents one or more rules defining the at least one clinical feature;








generating a plurality of sub-queries based on the knowledge tree and the EMR graph based on identifying a plurality of single-concept subtrees of the knowledge tree;
composing at least one query for extracting the at least one clinical feature from the set of EMR tables by combining the plurality of sub-queries according to the knowledge tree; and searching for the at least one clinical feature within the set of EMR tables utilizing the at least one query.

for each single-concept subtree of the plurality of single-concept subtrees: selecting a single-concept subtree of the knowledge tree; identifying a valid sub-graph of the EMR graph by mapping a target node and a concept node of the single-concept subtree respectively to a table node and at least one attribute node of the EMR graph; and composing a sub-query according to the single-concept subtree and the valid sub-graph. 

2. The method according to claim 1, wherein generating the plurality of sub-queries 
based on the knowledge tree and the EMR graph comprises: identifying a plurality of single-concept subtrees of the knowledge tree; and for each single-concept subtree of the plurality of single-concept subtrees: 
selecting a single-concept subtree of the knowledge tree; identifying a valid sub-graph of the EMR graph by mapping a target node and a concept node of the single-concept 
3. The method according to claim 2, where the single-concept subtree of the knowledge tree is a subtree that comprises all nodes in a path starting from a concept node to a target node and any branch of each of nodes that comprises no concept node. 
4. The method according to claim 2, wherein the valid sub-graph of the EMR graph is a sub-graph of the EMR graph where there is a table node in the single-concept subtree matching a target node of the knowledge tree, and where there is a directed path from each attribute node in the single-concept subtree to the table node. 
5. The method according to claim 2, wherein mapping the target node and the concept node of the single-concept subtree respectively to a table node and at least one 
6. The method according to claim 1, wherein obtaining the EMR graph corresponding to the set of EMR tables comprises converting the set of EMR tables to an equivalent graph representation. 
7. The method according to claim 1, further comprising: extracting one or more clinical features from the set of EMR tables using the at least one query. 
8. A device for generating a query to extract clinical features from a set of electronic medical record (EMR) tables based on clinical knowledge, the device comprising: 
at least one processor; a memory operatively coupled to the at least one of the processor; and a set of computer program instructions stored in the memory and executed by the at least one in order to perform actions of: 

obtaining, independent of the knowledge tree, an EMR graph corresponding to the set of EMR tables, wherein the EMR graph comprises a set of table nodes and a set of attribute nodes, the set of table nodes and the set of attribute nodes representing a structure of each EMR table in the set of EMR tables and a reference relationship among attributes of the set of EMR tables; generating a plurality of sub-queries based on the knowledge tree and the EMR graph; and composing at least one query for extracting the at least one clinical feature from the set of EMR tables by combining the 
9. The device according to claim 8, wherein generating the plurality of sub-queries based on the knowledge tree and the EMR graph comprises: identifying a plurality of single-concept subtrees of the knowledge tree; and for each single-concept subtree of the plurality of single-concept subtrees: selecting a single-concept subtree of the knowledge tree, identifying a valid sub-graph of the EMR graph by mapping a target node and a concept node of the single-concept subtree respectively to a table node and at least one attribute node of the EMR graph, 
and composing a sub-query according to the single-concept subtree and the valid sub-graph. 
10. The device according to claim 9, where the single-concept subtree of the knowledge tree is a subtree that comprises all nodes in a path starting from a concept node to a 
11. The device according to claim 9, wherein the valid sub-graph of the EMR graph is a sub-graph of the EMR graph where there is a table node in the single-concept subtree matching a target node of the knowledge tree, and where there is a directed path from each attribute node in the single-concept subtree to the table node. 
12. The device according to claim 9, wherein mapping the target node and the concept node of the single-concept subtree respectively to a table node and at least one attribute node of the EMR graph comprises at least one: mapping by attribute; mapping by attribute value; and mapping by applying at least one additional filter. 
13. The device according to claim 8, wherein obtaining the EMR graph corresponding to the set of EMR tables comprises converting the set of EMR tables to an equivalent graph representation. 

15. A computer program product for generating a query to extract clinical features from a set of electronic medical record (EMR) tables based on clinical knowledge, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by at least one processor, to cause the at least one processor to perform a method comprising: 
determining at least one clinical feature to be extracted from the set of EMR tables; obtaining a knowledge tree for the at least one clinical feature, the knowledge tree being constructed according to a set of clinical knowledge data associated with the at least one clinical feature, wherein the knowledge tree represents one or more rules defining the at least one clinical feature; 

16. The computer program product according to claim 15, wherein generating the plurality of sub-queries based on the knowledge tree and the EMR graph comprises: 
identifying a plurality of single-concept subtrees of the knowledge tree; and 

17. The computer program product according to claim 16, where the single-concept subtree of the knowledge tree is a subtree that comprises all nodes in a path starting from a concept node to a target node and any branch of each of nodes that comprises no concept node. 
18. The computer program product according to claim 16, wherein the valid sub-graph of the EMR graph is a sub-graph of the EMR graph where there is a table node in the single-concept subtree matching a target 
19. The computer program product according to claim 16, wherein mapping the target node and the concept node of the single-concept subtree respectively to a table node and at least one attribute node of the EMR graph comprises at least one: mapping by attribute; mapping by attribute value; and mapping by applying at least one additional filter. 
20. The computer program product according to claim 15, wherein obtaining the EMR graph corresponding to the set of EMR tables comprises converting the set of EMR tables to an equivalent graph representation. 
21. The computer program product according to claim 15, wherein the method further comprises: extracting one or more clinical features from the set of EMR tables using the at least one query. 
22. A computer-implemented method for generating a query to extract clinical features 

23. The method according to claim 22, wherein generating the plurality of sub-queries based on the knowledge tree and the EMR graph further comprises: for each single-concept subtree of the plurality of single-concept subtrees: selecting a single-concept subtree of the knowledge tree; identifying a valid sub-graph of the EMR graph by mapping a target node and a concept node of the single-concept subtree respectively to a table node and at least one attribute node of the EMR graph; and 
24. A computer program product for generating a query to extract clinical features from a set of electronic medical record (EMR) tables based on clinical knowledge, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by at least one processor, to cause the at least one processor to perform a method comprising: determining at least one clinical feature to be extracted from the set of EMR tables; obtaining a knowledge tree for the at least one clinical feature, the knowledge tree being constructed according to a set of clinical knowledge data associated with the at least one clinical feature, wherein the knowledge tree represents one or more rules defining the at least one clinical feature; 

generating a plurality of sub-queries based on the knowledge tree and the EMR graph based on identifying a plurality of single-concept subtrees of the knowledge tree; composing at least one query for extracting the at least one clinical feature from the set of EMR tables by combining the plurality of sub-queries according to the knowledge tree; and searching for the at least one clinical feature within the set of EMR tables utilizing the at least one query. 

for each single-concept subtree of the plurality of single-concept subtrees: selecting a single-concept subtree of the knowledge tree; identifying a valid sub-graph of the EMR graph by mapping a target node and a concept node of the single-concept subtree respectively to a table node and at least one attribute node of the EMR graph; and composing a sub-query according to the single-concept subtree and the valid sub-graph. 


Regarding claims 1-25, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have derived theirs claim limitations from claims 1-25 of U.S. Patent No. 10,566,081 B2 since they are claiming the same subject matter and are substantially similar in scope.

Claim Objections
Claims 2 and 23-25 are objected to because of the following informalities:  

In claim 2, the semicolon at the end of the limitation “selecting a single-concept subtree of the knowledge tree;” should be a comma 
In claim 23, the semicolons at the end of the limitations “selecting a single-concept subtree of the knowledge tree;” and “identifying a valid sub-graph of the EMR graph by mapping a target node and a concept node of the single-concept subtree respectively to a table node and at least one attribute node of the EMR graph;” should be commas
In claim 24, the comma near the end of the limitation “obtaining, independent of the knowledge tree, an EMR graph corresponding to a set of EMR tables by converting the set of EMR tables to an equivalent graph representation,;” appear to be a typo and should be removed
In claim 25, the semicolons at the end of the limitations “selecting a single-concept subtree of the knowledge tree;” and “identifying a valid sub-graph of the EMR graph by mapping a target node and a concept node of the single-concept subtree respectively to a table node and at least one attribute node of the EMR graph;” should be commas
Appropriate correction is required.

Allowable Subject Matter
Claims 1-25 are allowable over prior art and would be allowed with the Applicant’s filing of a Terminal Disclaimer against U.S. Patent No. 10,566,081 B2 to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157